ROVNER, J., Circuit Judge,
concurring.
I concur in the result. A request for a writ of mandamus is premature. The remedy of mandamus is a drastic and extraordinary one. Cheney v. U.S. Dist. Ct. for D.C., 542 U.S. 367, 380, 124 S.Ct. 2576, 159 L.Ed.2d 459 (2004). This court can issue a writ of mandamus only if the party requesting the writ has no other adequate means to attain the relief requested. Id. We do not know whether the plaintiffs *432have any other adequate means of relief because they have never asked the district court for any relief at all. The district court has not received any input from either party regarding the substance of an injunction, whether it should be stayed while the City revises its zoning regulations, and, if so, for how long. It is not at all clear to me that there is one obvious path or form of the injunction, and it is neither aberrant nor an abuse of discretion for a district court to seek input from the parties before issuing an injunction upon remand from an appellate court. It is, however, outside the norm for this court to prejudge a matter before the district court has had the opportunity to consider it, and for that reason a writ of mandamus is not an appropriate remedy here.